1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MATTHEW C. BOCKMON, #161566
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     LEWIS MCCUTCHEON
6
7
                                      UNITED STATES DISTRICT COURT
8
                                    EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                      )    Case No. 2:18-mj-176 CKD
                                                    )
11                    Plaintiff,                    )    STIPULATION AND [PROPOSED] ORDER
                                                    )    TO MODIFY SPECIAL CONDITIONS OF
12          v.                                      )    RELEASE
                                                    )
13   LEWIS MCCUTCHEON,                              )    Judge: Hon. EDMUND F. BRENNAN
                                                    )
14                   Defendant.                     )
                                                    )
15                                                  )
16
             IT IS HEREBY STIPULATED AND AGREED between plaintiff, United States of
17
     America, and defendant Lewis McCutcheon, through their respective attorneys, that the release
18
     conditions imposed on Mr. McCutcheon on October 22, 2018 (Dkt. 10), may be modified to add:
19
            13.     You must restrict your travel to Eastern District of California, and the
20   Northern District of California unless otherwise approved in advance by the pretrial
21   services officer;

22           14.     You must participate in a program of medical or psychiatric treatment,
     including treatment for drug or alcohol dependency, as approved by the pretrial services
23   officer. You must pay all or part of the costs of the counseling services based upon your
     ability to pay, as determined by the pretrial services officer;
24
25          15.    You must participate in a cognitive behavioral therapy program as directed
     by the pretrial services officer. Such programs may include group sessions led by a
26   counselor or participation in a program administered by the Pretrial Services office.

27
28

      Stipulation to Modify Special Conditions of       -1-
      Release
1            Pretrial Services Officer, Tai Gaskins, is in agreement with this request for modification.
2            All other conditions shall remain in force.
3    DATED: October 29, 2018                        HEATHER E. WILLIAMS
4                                                   Federal Defender
5                                                   /s/ Matthew C. Bockmon
6                                                   MATTHEW C. BOCKMON
                                                    Assistant Federal Defender
7                                                   Attorney for LEWIS MCCUTCHEON

8    DATED: October 29, 2018                        MCGREGOR W. SCOTT
                                                    United States Attorney
9
10                                                  /s/ Timothy Delgado
                                                    TIMOTHY DELGADO
11                                                  Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation to Modify Special Conditions of     -2-
      Release
1                                                   ORDER
2            The following release condition is added:
3           13.     You must restrict your travel to Eastern District of California, and the
     Northern District of California unless otherwise approved in advance by the pretrial
4    services officer;
5
             14.     You must participate in a program of medical or psychiatric treatment,
6    including treatment for drug or alcohol dependency, as approved by the pretrial services
     officer. You must pay all or part of the costs of the counseling services based upon your
7    ability to pay, as determined by the pretrial services officer;
8
            15.     You must participate in a cognitive behavioral therapy program as directed
9    by the pretrial services officer. Such programs may include group sessions led by a
     counselor or participation in a program administered by the Pretrial Services office.
10   All other conditions shall remain in force.
11   DATED: October 29, 2018
12                                                  ______________________________
                                                    HON. EDMUND F. BRENNAN
13                                                  United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation to Modify Special Conditions of    -3-
      Release
